                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Jered Edwards
                                                 Plaintiff,
v.                                                             Case No.: 1:20−cv−01723
                                                               Honorable Mary M. Rowland
Healthcare Revenue Recovery Group, LLC
                                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, March 31, 2021:


         MINUTE entry before the Honorable Mary M. Rowland: The court takes
Defendant's motion for sanctions [42] under advisement. No briefing will be set. The
matter is stayed until 4/30/21. On that date Plaintiff's counsel is to file a status report
indicating whether they have located Plaintiff. If not, the matter will be dismissed for
failure to prosecute. Defendant is not to file a motion for summary judgment. Mailed
notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
